In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (DiNoto, J.), dated November 17, 1999, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, it was incumbent on the plaintiff to come forward with admissible evidence to establish the existence of an issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The plaintiff failed to do so (see, Licari v Elliott, 57 NY2d 230; Grossman v Wright, 268 AD2d 79; Guzman v Michael Mgt., 266 AD2d 508; Thomas v Roach, 246 AD2d 591). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.